                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF WISCONSIN
                                GREEN BAY DIVISION

FARRAH MARQUETTE,
individually and on behalf of
all others similarly situated,

               Plaintiffs,                                           Case No. 18-CV-1719

       v.

OSHKOSH DEFENSE, LLC,

               Defendant.


                                             ORDER


       On February 24, 2020, counsel for Plaintiff Farrah Marquette filed a “Motion to Withdraw

as Counsel” indicating that there had been a severe breakdown in communication with Opt-In

Plaintiffs Randy Schuh, Jr., Patrick Gilkes, and Deangelo Marshall. This breakdown in

communication has placed counsel in a position that has made it impossible for them to fulfill their

professional responsibilities to Opt-In Plaintiffs Randy Schuh, Jr., Patrick Gilkes, and Deangelo

Marshall.

       In light of the foregoing, the Court will grant the motion to withdraw. (Dkt. No. 93).

Accordingly, IT IS ORDERED that counsels’ motion to withdraw (Dkt. No. 93) is hereby

GRANTED with respect to Opt-in Plaintiffs Randy Schuh, Jr., Patrick Gilkes, and Deangelo

Marshall.

       Dated this 3rd day of March, 2020.

                                                     s/ William C. Griesbach
                                                     William C. Griesbach, District Judge
                                                     United States District Judge
